Citation Nr: 9915199	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for chronic headache syndrome.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in June 1997.  That decision granted the veteran's 
claims of entitlement to service connection for right ear 
hearing loss and chronic headache syndrome.  The ratings 
assigned were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



REMAND

The most recent evaluation for the veteran's headache 
disorder took place in May 1996.  The examiners did not 
comment on whether the veteran's headaches were prostrating.  
The psychiatric examiner suggested that the veteran's 
headaches caused no more than moderate economic 
inadaptability.  However, the veteran asserts that since that 
examination, his headaches have become more severe and now 
frequently require that he leave work early and lie down.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  These amendments 
become effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).

Although the decision in this case may potentially be issued 
prior to the effective date of the new criteria, the Court 
has held that Karnas applies to the period after the Board 
has issued a decision, but before an appeal has been reviewed 
by the Court.  Mitleider v. West, 11 Vet. App. 181 (1998); 
Baker v. West, 11 Vet. App. 163 (1998).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, it could be a denial 
of due process for the Board to evaluate the veteran's claim 
under the new criteria in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO has not 
had the opportunity to evaluate and assign a disability 
rating to the veteran's thrombophlebitis under the recently 
finalized regulatory changes.  As such changes may be more 
favorable to the veteran's claim, the RO must be allowed to 
adjudicate the veteran's claim under the revised regulations 
before a final review by the Board. Additionally, the Board 
notes that an additional VA examination may be in order if it 
is determined that the current medical evidence is inadequate 
to evaluate the veteran's disabilities under the recently 
revised criteria.

In view of the foregoing, this case is REMANDED for the 
following:


1.  The veteran should be requested to 
furnish information as to any treatment 
he has received for headaches or hearing 
loss since July 1997.  The RO should then 
take all necessary steps to obtain those 
records and associate them with the 
claims folder.

2.  The RO should afford the veteran an 
appropriate examination to evaluate his 
service connected hearing loss.  The 
examiner should review the claims folder 
prior to completing the examination 
report.

3.  The RO should also afford the veteran 
an appropriate examination to evaluate 
the severity of his service connected 
headache disorder.  The examiner should 
review the claims folder prior to 
completing the examination report.  The 
examiner should describe the 
symptomatology associated with the 
veteran's headaches, and should also 
express an opinion as to the frequency of 
the headaches and whether they are 
prostrating or totally prostrating.  If 
they are totally prostrating, the 
examiner should express an opinion as to 
the extent of economic inadaptability 
resulting from the headaches.

4.  After ensuring that the requested 
development has been completed, the RO 
should readjudicate the veteran's claim.  
The claim for a higher rating for hearing 
loss should be adjudicated under the new 
and old rating criteria.  If the benefits 
sought remain denied, the RO should issue 
a supplemental statement of the case 
containing all pertinent laws and 
regulations, not previously provided to 
the veteran and his representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




